                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION


UNITED STATES OF AMERICA

       v.
                                                             Case No.: 5:20-cr-40-Oc-28PRL

CHRISTINA LYNN CATALANO
                  _____

                                             ORDER

       This case came before the Court on October 8, 2020 after an arrest of the defendant on a

warrant issued by the Court on the Petition for Action on Conditions of Pretrial Release (Doc.

35).

       At the hearing, the Court advised the defendant of the charge in the Petition and the

defendant admitted the violation. The Government made an ore tenus motion to revoke the

defendant’s bond. Defense counsel made an ore tenus motion to modify defendant’s Order

Setting Conditions of Release (Doc. 12).

       Upon due consideration, and for the reasons discussed at the hearing, Government’s ore

tenus motion to revoke defendant’s conditions of release is DENIED. The defendant’s ore tenus

motion to modify the Order Setting Conditions of Release is GRANTED. Defendant’s Order

Setting Conditions of Release (Doc. 12) is hereby modified to provide that defendant shall

participate in home detention and comply with all restrictions and requirements as directed. The

defendant is restricted to her residence at all times except for employment, education, religious

services, medical, substance abuse or mental health treatment, attorney visits, court appearances,

court-ordered obligations, or other activities as approved in advance by the pretrial services

office or supervising officer. Further, the defendant must submit to location monitoring as
directed by the Pretrial Services Office or supervising officer and comply with all of the program

requirements and instructions provided. The defendant must pay all or part of the cost of the

program based on her ability to pay as determined by the Pretrial Services Office or supervising

officer. All other conditions of release not modified herein remain in full force and effect.

               IT IS SO ORDERED.

       DONE AND ORDERED in Ocala, Florida, on October 8, 2020.




       Copies furnished to:

       United States Attorney
       United States Pretrial Services
       Counsel for Defendant
       Defendant
